DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 4/26/22.
3.    Claims 1 – 4 and 21- 36 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 4 and 21- 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20030092483) and in view of FUJISAWA (US 20130217468) and in view of Singer (US 20130203482) and in view Nee (US 20070293306) and further in view Gauselmann (US 20040106448).
6.	Regarding claims 1, Bennett discloses a gaming system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising (abstract and paragraph 21): 
 controlling access to a bank meter such that any credit amount added to a bank meter cannot be accessed for wagering on the gaming device and a balance of the bank meter can only be accessed by a player upon entering a cash out instruction (paragraph 4); 
establishing a credit balance on a credit meter responsive to receipt of a monetary amount via a credit input device (paragraph 4); 
receiving an instruction from the player specifying an automatic bank condition in respect of a win amount (paragraph 8; the game control means may credit wins from games played to the bank meter instead of the first meter display, which is the normal credit meter. This may be referred to as an autobank mode); 
receiving a player selection in respect of a play of a game on the gaming device that defines a wager amount (abstract); 
decrementing the credit balance of the credit meter by the wager amount (abstract); 
generating a game outcome (abstract); 
adding any win amount resulting from the game outcome to a win meter to establish a win meter balance (paragraphs 4 – 6 and 26); 
upon a win amount added to the win meter satisfying the automatic bank condition (i.e. the automatic bank condition described in paragraph 7), transferring the win meter balance to the bank meter (paragraphs 4 – 6 and 26); 
Bennett fails to explicitly disclose the following limitations:
and upon a residual credit balance of the credit meter being below a desired wager amount for a subsequent game after transfer of the win meter balance to the bank meter, conducting a random trial to determine whether to conduct the subsequent game at the desired wager amount.
FUJISAWA teaches:
and upon a residual credit balance of the credit meter being below a desired wager amount (i.e. the desired wager amount of $1.00 as shown in FIG. 190 and described in paragraph 764) for a subsequent game after a gaming condition is met (i.e. after transfer of the win meter balance to the bank meter), conducting a random trial (i.e. a random trial via the residual gamble game) to determine whether to conduct the subsequent game at the desired wager amount (Paragraphs 764 – 765, 767 and 769 - 772 and FIGS. 189 - 194).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified Bennett in view of FUJISAWA to include the aforementioned method in order to enhance the excitement (for the players) (as described by FUJISAWA, paragraph 6).
The combination of Bennett and FUJISAWA fail to explicitly disclose the following limitations:
(conducting a random trial) having a probability of success based on the residual credit balance and the desired wager amount
Singer teaches:
(conducting a random trial) having a probability of success based on the residual credit balance (i.e. the residual credit balance) and the desired wager amount (paragraph 137; the probability of providing the alternative award is determined based on: (a) the player's credit balance; (b) the alternative award itself (e.g., the quantity of credits, amount of currency, or the quantity of free plays of the wagering game at the designated wager amount)).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of Bennett and FUJISAWA in view of Singer to include the aforementioned method in order to achieve the predictable result of improved player interest.
The combination of Bennett, FUJISAWA and Singer fail to explicitly disclose the following limitations:
in response to receiving the instruction, increasing a size of an automatic banking icon and decreasing sizes of icons associated with the credit meter and a win meter;
Nee teaches:
in response to receiving the instruction (i.e. the instruction described in paragraph 48), increasing a size of a first icon (i.e. an automatic banking icon) and decreasing sizes of second icons (i.e. icons associated with the credit meter and a win meter) (paragraphs 48 and 120; paragraph 120 teaches In some embodiments, such icons, symbols or other graphics may change in size, shape, style or color as a balance amount changes. In some embodiments, a first icon, symbol or graphic may be associated with a credit balance of a first type, whereas a second icon, symbol or graphic may be associated with a credit balance of a second type);
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of Bennett, FUJISAWA and Singer in view of Nee to include the aforementioned method in order to increase a sense of excitement players may feel in association with gaming devices (as described by Nee, paragraph 30).
The combination of Bennett, FUJISAWA, Singer and Nee fail to explicitly disclose the following limitations:
wherein the subsequent game is only conducted if the random trial is successful.
Gauselmann teaches:
wherein the subsequent game (i.e. the free game) is only conducted if the random trial is successful (i.e. when the jackpot has reached that randomly selected number) (paragraph 23; paragraph 23 teaches a random number generator generates a number within a certain range, and when the jackpot has reached that randomly selected number, the free game bonus round is initiated for eligible gaming machines);
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of Bennett, FUJISAWA, Singer and Nee in view of Gauselmann to include the aforementioned method in order to attract players to the gaming machines and to keep the players playing those gaming machines (as described by Gauselmann, paragraph 4).
7.	Regarding claim 2, Singer also teaches that the probability of success is proportional to a ratio of the residual credit balance to the desired wager amount (Abstract and paragraph 137).  
8.	Regarding claim 3, Bennett also discloses that the operations further comprise, upon the win amount added to the win meter not satisfying the automatic bank condition transferring the win meter balance to the credit meter (paragraphs 8 and 9).  
9.	Regarding claim 4, FUJISAWA also teaches the residual credit balance is an amount that cannot be disbursed by a cash output device of the gaming device (Paragraphs 764 – 765).  
10.	 Regarding claim 21, Bennett discloses the automatic bank condition (i.e. the automatic bank condition described in paragraph 7) is specified as a threshold amount at or above which the automatic bank condition is satisfied (paragraphs 4 – 6 and 26).  
11.	Regarding claim 22, Bennett discloses the threshold amount is selected by the player from a set of available options (paragraph 9; In the latter case, the player may be able to set a limit above which wins are credited to the bank meter and below which wins are credited to the first meter display).  
12.	Regarding claim 23, Bennett discloses the threshold amount is specified by the player using input from a key pad (paragraphs 9 and 21).   
13.	Regarding claim 24, Bennett discloses the automatic bank condition is satisfied for any value of the win amount (paragraph 8; the game control means may credit wins from games played to the bank meter instead of the first meter display, which is the normal credit meter. This may be referred to as an autobank mode). 
14.	Regarding claim 25, Bennett discloses the operations further comprise, for the subsequent game: upon a win amount for the subsequent game not satisfying the automatic bank condition, controlling display of an indicator of an offer to transfer the win meter balance to the bank meter (paragraph 9).  
15.	Regarding claim 26, Bennett discloses the operations further comprise, for the subsequent game: upon player selection to transfer the win meter balance to the bank meter, transferring the win meter balance to the bank meter (paragraphs 9 and 10).  
16.	Regarding claim 27, FUJISAWA also teaches the operations further comprise, upon the residual credit balance of the credit meter being below the desired wager amount: controlling display of an indicator of an offer to the player of an opportunity to conduct the random trial; and receiving user input indicating approval to conduct the random trial (Paragraphs 764 – 765, 767 and 769 - 772 and FIGS. 189 - 194).  
17.	Regarding claim 28, Bennett discloses the operations further comprise, upon the residual credit balance of the credit meter being below the desired wager amount: controlling display of an indicator of the probability of success (paragraph 35 and 36).  
18.	Regarding claim 29, FUJISAWA also teaches the indicator of the probability of success is a chance bar that includes a portion sized based on a chance of success (Abstract and Paragraphs 764 – 765, 767 and 769 - 772 and FIGS. 191 - 194).
19.	Regarding claim 30, FUJISAWA also teaches the chance bar further includes a portion sized based on a chance of failure (Abstract and Paragraphs 764 – 765, 767 and 769 - 772 and FIGS. 191 - 194).
20.	Regarding claim 31, FUJISAWA also teaches a random number generator, wherein the operations further comprise, in the conducting the random trial: allocating possible values from the random number generator to two possible outcomes based on the probability of success, wherein a first possible outcome of the two possible outcomes is to conduct the subsequent game using the desired player selection, and wherein a second possible outcome of the two possible outcomes is not to conduct the subsequent game using the desired player selection; and using a random number generated by the random number generator to select the first possible outcome or the second possible outcome (Paragraphs 764 – 765, 767 and 769 - 772 and FIGS. 189 - 194).
21.	Regarding claim 32, FUJISAWA also teaches wherein each of two possible values is associated with a different range of possible values from the random number generator (Abstract and Paragraphs 764 – 765, 767 and 769 - 772 and FIGS. 191 - 194).
22.	Regarding claim 33, FUJISAWA also teaches upon the random trial determining not to conduct the subsequent game, setting the credit meter to zero (Paragraphs 764 – 765, 767 and 769 - 772).
23.	Regarding claim 34, Byng also teaches the operations further comprise: upon the random trial determining to conduct the subsequent game, generating a game outcome for the subsequent game and adding any win amount resulting from the game outcome for the subsequent game to the win meter (Paragraphs 764 – 765, 767 and 769 - 772).
24.	Regarding claim 35, Bennett discloses a random number generator, wherein the operations further comprise, to generate the game outcome: for each of multiple reel strips, mapping a random number generated by the random number generator to a reel position on reel strip (abstract).
25.	Regarding claim 36, Bennett discloses the operations further comprise: controlling display of a timer icon in conjunction with an icon representing the automatic bank condition (abstract and paragraphs 4 – 6 and 26).

Response to Arguments
26.	Regarding claims 1 – 4 and 21 – 36, Applicant’s arguments and amendments with respect to the 101 rejections have been fully considered and are persuasive.  
The amended claimed set (claims 1 – 4 and 21 - 36) are directed to an improvement to the user interface of the gaming system and not directed to an abstract idea (e.g. Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc. held that improvements to a user interface are patentable subject matter).
The 101 rejections has been withdrawn. 
27.	Regarding claims 1 – 4 and 21 – 36, the applicant argues the combination of Bennett, FUJISAWA and Singer fail to teach all the newly amended limitations of the claims.
	The examiner agrees. However, the new rejections of Bennett, FUJISAWA, Singer, Nee and Gauselmann teach all the newly amended limitations) of claims 1 – 4 and 21 – 36 (see rejections above for details).

Conclusion

28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715